 



Exhibit 10.3.e.ii
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement is hereby entered into as of
December 29, 2006 by and among Cedar Shopping Centers, Inc., a Maryland
corporation (the “Corporation”), Cedar Shopping Centers Partnership, L.P., a
Delaware limited partnership (the “Partnership”) and Nancy Mozzachio (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Corporation, the Partnership and the Executive entered into
that certain Employment Agreement dated as of August 1, 2003, as presently in
effect (the “Employment Agreement”); and
     WHEREAS, the Board of Directors of the Corporation (on the Corporation’s
own behalf, and as the sole general partner of the Partnership) approved the
modification to certain provisions of the Employment Agreement;
     NOW THEREFORE, intending to be legally bound the parties hereto agree as
follows:
     1.     Section 2.1 of the Employment Agreement is hereby amended to read in
its entirety as follows:
“2.1 The term of employment shall end October 31, 2008, unless sooner terminated
as provided in this Agreement.”
     2.     Section 3.1 of the Employment Agreement is hereby amended to read in
its entirety as follows:
“3.1 The Partnership shall pay to the Executive for the services to be rendered
by the Executive hereunder to the Corporation and the Partnership a base salary
at the rate of $225,000 per annum. The base salary shall be payable in
accordance with the Corporation’s or Partnership’s normal payroll practices, but
not less frequently than twice a month. Such base salary will be reviewed at
least annually and may be increased (but not decreased) by the Board of
Directors of the Corporation in its sole discretion. The Board of Directors of
the Corporation in its sole discretion may grant to the Executive a bonus to be
paid by the Corporation or Partnership, at any time and from time to time.”

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN       Leo S. Ullman, President     

            CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.
By: Cedar Shopping Centers, Inc.
      By:   /s/ LEO S. ULLMAN         Leo S. Ullman, President             

            /s/ NANCY MOZZACHIO       Nancy Mozzachio           

2